COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 RAYMUNDO CARRANZA,                              §               No. 08-16-00298-CR

                              Appellant,         §                  Appeal from the

 v.                                              §                409th District Court

 THE STATE OF TEXAS,                             §             of El Paso County, Texas

                              State.             §               (TC# 20150D00299)


                                            ORDER

        After being convicted by a jury of Counts I and II of the indictment, Appellant, Raymundo

Carranza, filed a notice of appeal. These convictions are reflected in the nunc pro tunc judgment

signed by the trial court on September 21, 2016. Appellant later waived his right to a jury trial

and entered a plea of guilty to Count III, and he waived his right to appeal his conviction of Count

III. The judgment related to Count III was signed by the trial court on December 16, 2016. On

that same date, the trial court signed a certification of the defendant’s right to appeal in which it

certified that Appellant did not have a right to appeal and he waived the right of appeal.

       The Rules of Appellate Procedure require us to dismiss this appeal unless we find that the

certification is defective. See TEX.R.APP.P. 25.2(d); Dears v. State, 154 S.W.3d 610, 613

(Tex.Crim.App. 2005). The record reflects that the waiver of the right to appeal applied only to

Count III. Thus, the trial court’s certification is correct with respect to Appellant’s conviction of

Count III, but we have found nothing in the record to indicate that Appellant waived his right to

appeal his conviction of Counts I and II. Accordingly, we find that the certification is defective

because it is contrary to the record. The trial court is ORDERED to enter a new certification of

the defendant’s right to appeal with respect to Counts I and II. Given that Appellant has already

                                                 1
been advised of his rights to appeal and to file a petition for discretionary review, the trial court is

not required to obtain Appellant’s signature on the certification. The trial court shall file the new

certification with the trial court clerk no later than January 24, 2017. The trial court clerk shall

prepare and file a supplemental clerk’s record containing the new certification of the defendant’s

right to appeal no later than January 30, 2017.


       IT IS SO ORDERED this 9th day of January, 2017.



                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                   2